      Case 2:19-cr-00188-FMO Document 47 Filed 07/29/20 Page 1 of 2 Page ID #:283
                                                                                           ❑/



 1

 a                                                                   JUL 2 9 2020
 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8'                            CENTRAL DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,              )      Case No.: C.~     (~,i g8- ~F m o
11                         Plaintiff,        )
12             vs.                                  ORDER OF DETENTION AFTER HEARING
                                                      [Fed. R. Crim. P. 32.1(a)(6);
13                                                     18 U.S.C. § 3143(a)]
14
                           Defendant.
15

16
                               ~~
17

18           The defendant having been arrested in this District pursuant to

19    a    warrant    issued   by    the   United       States   District   Court    for   the
20 ~,~V~"~d~ PISS, Ca(,~jtvvr~~Q        for alleged violations) of the terms and

21    conditions of his/her [probation]             supervised release         and
22           The   Court    having   conducted      a    detention   hearing   pursuant     to
23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
24           The Court finds that:
25    A.     (V)     The defendant has not me~/her burden of establishing by
26           clear and convincing evidence that ~h /she is not likely to flee
27           if released under 18 U.S.C. ~ 3142(b) or (c).                  This finding is
28           based on U✓leVl~,~~o~ ~,~Wy~n~,~~SS, a.Vl~~ ~'~1QOt~/l9'1 SVb~'~A2Cs
     Case 2:19-cr-00188-FMO Document 47 Filed 07/29/20 Page 2 of 2 Page ID #:284



 1         Ct~O ~S-2. , W1 ~161nN1 ~ad~( (L°S0clYZs~S ~ O U ~S ~~M~V~q W aX1't~~'~
 2

 3

 4        and/or
 5   B.   (~ The defendant has not met           is her burden of establishing by
 6        clear and convincing evidence that            she is not likely to pose
 7        a danger to the safety of any other person or the community if
 8        released under 18 U.S.C. ~ 3142(b) or (c).          This finding is based
 9        on: (LC~-~/L~'   ~~ ~                  ~ C~ Vlq0iV1,q Sv~5"~A,V1 C,e ~lit.S2~
to        O~n S~YY~an,.~ p vc ~c~~ ~ ~~P..{/1q 'f'~ G~vY~ ivia l ~'L~3~fz~
ii
la
13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:    V      2~
                                                JEAN ROSENBLUTH
18                                              U.S. MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            2
